NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                      Submitted May 6, 2009*
                                       Decided May 8, 2009

                                               Before

                               FRANK H. EASTERBROOK, Chief Judge

                               JOEL M. FLAUM, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No. 08‐4014

DARRELL COBURN,                                         Appeal from the United States District
    Plaintiff‐Appellant,                                Court for the Northern District of Illinois,
                                                        Eastern Division.
       v.
                                                        No. 06 C 5397
JOHN E. POTTER,
Postmaster General,                                     Robert M. Dow, Jr., 
      Defendant‐Appellee.                               Judge.

                                             O R D E R

       Darrell Coburn sued the United States Postal Service, his employer, claiming that
the Privacy Act, 5 U.S.C. § 552a, was violated when records from the file on his
administrative complaint of discrimination were disclosed internally to several
management employees.  After a bench trial the district court found that the Postal Service




       *
            After  examining  the  briefs  and  record,  we  have  concluded  that  oral  argument  is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2). 
No. 08‐4014                                                                             Page 2

did not make any unauthorized disclosure and entered judgment against Coburn.  He now
appeals, and we affirm.

        Coburn filed in 2005 an administrative complaint alleging employment
discrimination.  He was told that he could select another employee to represent him during
the administrative process.  That right was qualified, however, since Postal Service policy
precludes management employees from representing craft employees like Coburn, a letter
carrier.  Unwittingly or not, Coburn enlisted his friend Cecil Watson, a management
employee, who knew about the policy from his supervisor, Kenneth Michalowski.  When
Michalowski later heard that Watson had served a summons on the United States Attorney
in a lawsuit filed by Coburn against the Postal Service, he asked Jeffrey Moore to
investigate whether Watson was violating the policy against representing craft employees. 
Moore contacted Julie Rodriguez, the personnel employee with custody over the file from
Coburn’s administrative complaint, who turned the file over to Moore.  From that file
Moore culled six documents referring to Watson as Coburn’s personal representative. 
Moore turned those documents over to Michalowski, who cited them in a proposal to his
supervisor that Watson be fired.  It is these disclosures that Coburn alleges violated the
Privacy Act.

       The Privacy Act generally precludes an agency from disclosing records pertaining to
an individual who has not consented in writing to the disclosure.  5 U.S.C. § 552a(b).  But
several categories of disclosures are explicitly authorized in the statute, including
disclosures “to those officers and employees of the agency which maintains the record who
have a need for the record in the performance of their duties.”  Id. § 552a(b)(1); see Maydak v.
United States, 363 F.3d 512, 521 (D.C. Cir. 2004); Pippinger v. Rubin, 129 F.3d 519, 529 (10th
Cir. 1997).  The district court found that the disclosures here fit this exception.

        Coburn counters that his records were disclosed to persons who did not maintain
them, and thus the disclosures fell outside the “need to know” exception.  But he misreads
subsection (b)(I).  It is enough that the persons to whom disclosure is made are employees
of the agency that maintains the records and that those employees have a need for access;
disclosure under this subsection is not limited to the employees responsible for maintaining
the records.

       Coburn also argues that the Postal Service employees who obtained his records did
not need to access those records in the course of their duties.  To show this, he cites a
vacancy announcement for the position held by Moore, who obtained the file from
Rodriguez and passed along six documents to Michalowski after first clearing that action
with agency counsel.  Coburn correctly notes that the vacancy announcement does not
mention as a job duty investigating allegations of employment discrimination.  But a
No. 08‐4014                                                                             Page 3

vacancy announcement would not be comprehensive, and, regardless, the employees to
whom the records were disclosed testified that their duties did include investigating
alleged misconduct by management employees.  The district court believed them, and our
job on appeal is not to reweigh the credibility of trial witnesses.  See United States v.
Radziszewski, 474 F.3d 480, 485 (7th Cir. 2007).  Coburn does not otherwise fault the scope or
manner of the disclosures, so our analysis may end here.

         We add, however, that a plaintiff can win a Privacy Act suit for damages only if he
demonstrates that the violation was intentional or willful.  See 5 U.S.C. 552a(g)(4); Jacobs v.
Nat’l Drug Intelligence Ctr., 423 F.3d 512, 522 (10th Cir. 2005); Moskiewicz v. U.S. Dep’t of
Agric., 791 F.2d 561, 564 (7th Cir. 1986).  Even if the disclosures had been unauthorized, the
employees who were involved reasonably believed that they were allowed access to
Coburn’s file as necessary to investigate possible misconduct by Watson.  The district court,
in its findings of fact, made clear that it believed there was no intent to violate the Privacy
Act, and that finding is not clearly erroneous.  See Remapp Int’l Corp. v. Comfort Keyboard Co.,
No. 08‐3282, 2009 WL 750222, at *3 (7th Cir. Mar. 24, 2009).  Accordingly, even if there had
been a technical violation, Coburn still would not recover.

                                                                                   AFFIRMED.